Judgment, Supreme Court, New York County, entered May 23, 1975, denying petitioner’s application to stay arbitration, unanimously affirmed, with $40 costs and disbursements to respondent. It is clear from the record that petitioner received and retained, without objection, the subject contracts, each containing a broad arbitration clause. Moreover, it also appears that goods were subsequently delivered to and accepted by petitioner, and that the invoices which were issued for each of the shipments contained a reference to the particular contract involved. Under the circumstances, petitioner is bound by the arbitration clauses contained in the two contracts, and the application for a stay of arbitration was properly denied. (Matter of Helen Whiting, [Trojan Textile Corp.J 307 NY 360; Trafalger Sq. v Reeves Bros. , 35 AD2d 194.) Concur—Markewich, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ.